In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-684V
                                    Filed: September 28, 2015
                                          UNPUBLISHED

****************************
ROBERT NOLOP,                         *
                                      *
                  Petitioner,         *      Ruling on Entitlement; Concession;
                                      *      Influenza (Flu) Vaccine; Left Shoulder
                                      *      Injury; Shoulder Injury Related to
SECRETARY OF HEALTH                   *      Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                   *      Special Processing Unit (SPU).
                                      *
                  Respondent.         *
                                      *
****************************
Mark Paul Schloegel, Popham Law Firm, Kansas City, MO, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On June 30, 2015, Robert Nolop (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that as a result of receiving
the influenza (“flu”) vaccine on October 24, 2012, he suffered a left shoulder injury that
was caused in fact by his flu vaccination. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On September 28, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 3. Specifically, respondent states that petitioner suffered a non-Table
injury of a shoulder injury related to vaccine administration (SIRVA), and “that a
preponderance of the medical evidence indicates that the injury was causually related to

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the flu vaccine he received on October 24, 2012.” Id. at 3. Respondent further states
that the records show that petitioner suffered the sequela of his injury for more than six
months. Id. Thus, respondent states that “petitioner met the statutory requirements by
suffering the condition for more than six months. Therefore, compensation is
appropriate.” Id. (citations omitted).

     In view of respondent’s concession and the evidence presented, the
undersigned finds that petitioner is entitled to compensation.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2